                               Case 2:20-cv-02244-APG-EJY Document 14 Filed 04/12/21 Page 1 of 2



                     1 LUCIAN J. GRECO, JR., ESQ.
                            Nevada State Bar No. 10600
                     2 SCOTT W. ULM, ESQ.
                            Nevada State Bar No. 12652
                     3 DANIELLE M. MERIWETHER, ESQ.
                            Nevada State Bar No. 14924
                     4 BREMER WHYTE BROWN & O’MEARA LLP
                            1160 N. TOWN CENTER DRIVE
                     5 SUITE 250
                            LAS VEGAS, NV 89144
                     6 TELEPHONE: (702) 258-6665
                            FACSIMILE: (702) 258-6662
                     7 lgreco@bremerwhyte.com
                            sulm@bremerwhyte.com
                     8 dmeriwether@bremerwhyte.com
                            Attorneys for Defendant,
                     9 JAMES RIVER INSURANCE COMPANY

                   10
                                                        UNITED STATES DISTRICT COURT
                   11
                                                            DISTRICT OF NEVADA
                   12 FRANCISCO DURAN BENITEZ, an                   ) Case No. 2:20−cv−02244−APG−EJY
                   13
                      individual,                                   )
                                                                    ) STIPULATION AND ORDER FOR
                   14
                                         Plaintiff,                 ) DISMISSAL WITH PREJUDICE
                                                                    )
                   15
                                   vs.                              )
                                                                    )
                   16
                            JAMES RIVER INSURANCE                   )
                            COMPANY, a foreign corporation;         )
                   17
                            DOES I through X, inclusive and ROE     )
                            BUSINESS ENTITIES I through X,          )
                   18
                            inclusive,                              )
                                                                    )
                   19
                                         Defendant.                 )
                                                                    )
                   20             It is hereby stipulated and agreed to between Defendant JAMES RIVER
                   21 INSURANCE COMPANY, by and through its attorneys of record Lucian J. Greco,

                   22 Jr., Esq., Scott W. Ulm, Esq. and Danielle M. Meriwether, Esq., of the law firm of

                   23 BREMER WHYTE BROWN & O’MEARA LLP, and Plaintiff Francisco Duran

                   24 Benitez, by and through his attorney of record, Ramzy Paul Ladah, Esq. of the Ladah

                   25 Law Firm, that the Complaint against JAMES RIVER INSURANCE COMPANY

                   26 / / /
                   27 / / /

                   28 / / /
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
                                                            2:20−cv−02244−APG−EJY
      (702) 258-6665                                                  1
                            1256.959 4812-2032-4836.1
                               Case 2:20-cv-02244-APG-EJY Document 14 Filed 04/12/21 Page 2 of 2



                     1
                            is hereby DISMISSED WITH PREJUDICE, in this matter each party is to bear their
                     2
                            own attorneys’ fees and costs.
                     3
                            Dated this 9th day of April 2021           Dated this 9th day of April 2021
                     4 LADAH LAW FIRM                                         BREMER WHYTE BROWN &
                     5
                                                                              O’MEARA LLP

                     6 By: /s/_Ramzy P. Ladah_____                            By: /s/ Danielle M. Meriwether
                       Ramzy Paul Ladah, Esq.                                 Lucian J. Greco, Jr, Esq.
                     7
                       Nevada Bar No. 11405                                   Nevada Bar No. 10600
                     8 Attorneys for Plaintiff,                               Scott W. Ulm, Esq.
                       Francisco Duran Benitez                                Nevada Bar No. 12652
                     9
                                                                              Danielle M. Meriwether, Esq.
                   10                                                               Nevada Bar No. 14924
                                                                              Attorneys for Defendant,
                   11
                                                                              James River Insurance Company
                   12
                                                                     ORDER
                   13                The foregoing Stipulation of the parties is accepted and approved, and Case No.
                   14 2:20−cv−02244−APG−EJY is hereby dismissed with prejudice, with each party to

                   15 bear its own attorneys’ fees and costs.

                   16                IT IS SO ORDERED.
                   17                            12th day of
                                     DATED this _____          April               , 2021.
                   18

                   19

                   20

                   21 Respectfully submitted:

                   22 BREMER WHYTE BROWN &
                            O’MEARA LLP
                   23 By: /s/ Danielle M. Meriwether, Esq.

                   24 Lucian J. Greco, Jr., Esq.
                      Nevada State Bar No. 10600
                   25 Scott W. Ulm, Esq.
                      Nevada State Bar No. 12652
                   26 Danielle M. Meriwether, Esq.
                      Nevada State Bar No. 14924
                   27 Attorneys for Defendant,
                      James River Insurance Company
                   28
BREMER WHYTE BROWN &
      O’MEARA LLP
1160 N. Town Center Drive
         Suite 250
  Las Vegas, NV 89144
                                                           2:20−cv−02244−APG−EJY
      (702) 258-6665                                                      2
                            1256.959 4812-2032-4836.1
